 Case: 4:19-cv-00859-CDP Doc. #: 19 Filed: 06/06/19 Page: 1 of 2 PageID #: 147




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 BEN DOGRA,                                      )
                                                 )
        Petitioner,                              )
                                                 )
        v.                                       )      Case No. 4:19-cv-00859-CDP
                                                 )
 CAA SPORTS LLC,                                 )
                                                 )
        Respondent.                              )

                             MEMORANDUM TO THE COURT

       COMES NOW Petitioner Ben Dogra (“Dogra”), by and through undersigned counsel, and

submits this memorandum and the document attached as Exhibit 1.

       1.      On June 4, 2019, the Court entered an Order and Memorandum (Doc. 17) and a

Judgment (Doc. 18) granting Dogra’s Petition to Compel Arbitration.

       2.      On June 4, 2019, Dogra provided these documents to the American Arbitration

Association. Ex. 1.

       3.      On June 6, 2019, Arbitrator M. David Vaughn acknowledged receipt of the Order

and Judgment and confirmed his willingness to serve as arbitrator in this dispute. Id.

       4.      Arbitrator Vaughn requested that the parties advise the Court of his willingness to

serve and his assumption of jurisdiction. Id. The purpose of this Memorandum is to convey that

message from Arbitrator Vaughn to the Court.
 Case: 4:19-cv-00859-CDP Doc. #: 19 Filed: 06/06/19 Page: 2 of 2 PageID #: 148




Dated: June 6, 2019                          Respectfully submitted,


                                             DOWD BENNETT LLP

                                             By: /s/ John D. Comerford      .
                                             James F. Bennett, MO #46826
                                             John D. Comerford, MO #60164
                                             James B. Martin, MO #70219MO
                                             7733 Forsyth Blvd., Suite 1900
                                             St. Louis, MO 63105
                                             Telephone: (314) 889-7300
                                             Facsimile: (314) 863-2111
                                             jbennett@dowdbennett.com
                                             jcomerford@dowdbennett.com
                                             jbmartin@dowdbennett.com


                                            Attorneys for Petitioner Ben Dogra




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 6, 2019, the foregoing document was filed electronically with
the Clerk of Court and served by operation of the Court’s electronic filing system upon all counsel
of record in this case participating in Electronic Case Filing.

                                              /s/ John D. Comerford




                                                2
